Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the application filed November 29, 2019.  Claims 1-20 are pending.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 12-14 and 19-20 of copending Application No. 16/699,424 (reference application). As per claim 1, 5 and 14 of the instant application although the claims at issue are not identical, they are not patentably distinct from each other because the copending application contains all the limitations of claims 1, 5 and 14 of the instant application and thus anticipate the claims of the instant application.   The patent does not explicitly recite a trigger or an alarm and instead recites an occurrence of an event. 
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5 and 14 of copending Application No. 16/699,446 (reference application). As per claim 1, 5 and 14 of the instant application although the claims the copending application contains all the limitations of claims 1, 5 and 14 of the instant application and thus anticipate the claims of the instant application.   The patent does not explicitly recite a trigger or an alarm and instead recites an occurrence of an event. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the occurrence of an event of the instant application with the trigger of an alarm of the patent.  A person of ordinary skill in the art would have been motivated to do this to notify a system about events.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sarbin et al. United States Patent Application Publication No.  2018/0018082.

As per claim 5, Sarbin teaches a computer-implemented method comprising:
generating a graph of a global network that includes a stand-alone network and that spans across a first network that is hosted by a service provider network within a first geographic location and a second network that is hosted by the service provider network within a second geographic location [visualizing and configuring functionality of nodes in a pictoral graph (pp 0029)];
providing for display, to a computing device of a user of the service provider network, a graphical user interface (GUI) that includes a display of at least a portion of the graph and one or more user interface (UI) elements relating to configuring the global network [admin computer includes configuration client (pp 0037, 0045)];
receiving, from the computing device of the user, configuration data associated with configuration of the global network via one or more of an interaction with the at least the portion of the graph and the one or more UI elements [changing a parameter associated with a node (pp 0044)];
identifying, based at least in part on the configuration data, an action to perform within one or more of the first network and the second network, wherein the action is selected from one or more of configuring one or more gateways, configuring the stand-alone network, and configuring one or more connections [present setting and modify settings (pp 0058-0059); and

  
As per claim 6, Sarbin teaches the computer-implemented method of claim 5, further comprising: generating an updated graph that reflects a current configuration of the global network; and providing, to the computing device of the user, the updated graph for display within the GUI [present new node in the graph and new new service (pp 0070-0071)].  

As per claim 7, Sarbin the computer-implemented method of claim 5, wherein generating the graph includes generating one or more first nodes that represent the one or more gateways, one or more second nodes that represent the one or more stand-alone networks, and one or more of third nodes and edges that represent the one or more connections between the one or more stand-alone networks and the service provider network [first network is vpn, second is wan and third is representation of wan  (pp 0047, 0069)].  

As per claim 8, Sarbin teaches the computer-implemented method of claim 7, further comprising: receiving, via the GUI, second data that indicates a selection of at least one of the one more first nodes that represent at least one of the one or more gateways; and
providing for display within the GUI, a gateway graph view that depicts connections of the at least one of the one or more gateways, wherein the connections include one or more first connections to virtual private clouds (VPCs), one or more second connections to virtual private networks (VPNs), and one or more third connections to the one or more links that 

As per claim 9, Sarbin teaches the computer-implemented method of claim 5, wherein causing the action to be performed includes transmitting instructions, to the stand-alone network, the first network, and the second network, to perform the action [cause configuration client to propagate setting (pp 0044)].  

As per claim 10, Sarbin teaches the computer-implemented method of claim 5, further comprising: generating a second graph that represents a second stand-alone network that is separate from the global network; generating an updated graph of the global network that includes the second graph; and providing, to the computing device of the user, the updated graph for display within the GUI [subgraph represents one set of connections and grouped computers based on physical attribute (pp 0065, 0074); physical attribute is branch (pp 0047)].  

As per claim 11, Sarbin teaches the computer-implemented method of claim 5, further comprising: receiving, from the first network, first monitoring data that indicates first operating characteristics of first networking resources in the first network; receiving, from the second network, second monitoring data that indicates second operating characteristics of second networking resources in the second network; and causing one or more second actions to be performed based, at least in part, on one or more of the first monitoring data and the second 

As per claim 12, Sarbin teaches the computer-implemented method of claim 11, further comprising: generating an annotated graph that reflects at least a portion of the first monitoring data and the second monitoring data; and providing, to the computing device of the user, the annotated graph for display within the GUI [modifying the settings presented on display (pp 0074-0075)].  

	Claims 1-4 and 14-20 are rejected under the same rationale as claims 5-12 as they do not further limit or define over the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sarbin et al. United States Patent Application Publication No.  2018/0018082 in view of Todd United States Patent Application Publication No.  2021/0111962.

As per claim 13, Sarbin teaches the computer-implemented method of claim 5.  Sarbin does not explicitly teach further comprising: receiving, via the GUI, a search term; receiving search data in response to performing a search of the graph using the search term; and providing for display within the GUI, at least a portion of the search data.  
However, in analogous art, Todd teaches searching in an interface of a topographical map of a network (pp 0021, 0040).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the interface of Sarbin with searching of Todd.  A person of ordinary skill in the art would have been motivated to do this to facilitate managing a network map.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is noted in PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UZMA ALAM whose telephone number is (571)272-3995. The examiner can normally be reached Monday - Friday 9am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UZMA ALAM/Primary Examiner, Art Unit 2457